 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          TODD JAMES SCIACERO,                             CASE NO. C18-1368 MJP

11                                 Plaintiff,                ORDER ON MOTION FOR EAJA
                                                             FEES
12                  v.

13          COMMISSIONER OF SOCIAL
            SECURITY,
14
                                   Defendant.
15

16
            The Court has received and reviewed Plaintiff’s Stipulated Motion for Award of
17
     Attorney’s Fees, Costs and Expenses (Dkt. No. 24). On June 4, the Court issued a minute order
18
     indicating that, without evidence of a signed agreement from Plaintiff directing that the attorney
19
     fees and costs be distributed directly to counsel, the order would not be signed.
20
            Plaintiff’s attorney has still not provided the Court with that documentation.
21
     Accordingly,
22
            IT IS ORDERED that the motion is DENIED without prejudice for counsel to re-file the
23
     motion when he can attach the appropriate signed agreement from his client.
24


     ORDER ON MOTION FOR EAJA FEES - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated June 26, 2019.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR EAJA FEES - 2
